DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/30/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 
Examiner’s Comment
Claims 1-17 are allowable over the prior art of record for the reasons stated on pp 11-17 of the Applicant’s Arguments/Remarks filed on 02/02/2022.  An updated search was conducted and no prior art was discovered to the read on the claims.  
Therefore, Claims 1-17 are allowed.

Prior Art:
US 10666459 Sajassi teaches a method for receiving a frame at a Ethernet Virtual Private Network (EVPN) provider edge (PE) node via an attachment circuit link, wherein the frame is to be forwarded to a Virtual Private Local Area Network (LAN) Service (VPLS) PE node; determining whether the EVPN PE node is a designated forwarder for the attachment circuit link, Abstract.  Sajassi does not teach on SA routes being advertised after receiving the multicast traffic and performing an election based on those received SA advertisements as detailed in the Independent Claims.

US PGPub 2018/0167315 Kanjariya teaches assisting forwarding of multicast traffic over Ethernet Virtual Private Network ( EVPN ) from a multicast source to a host multihomed to multiple provider edge (PE) devices, Abstract.  Kanjariya does not teach on SA routes being advertised after receiving the multicast traffic and performing an election based on those received SA advertisements as detailed in the Independent Claims.

US PGPub 2020/0021523 Wang teaches A route processing method , a device , and a system , where the method includes : a network virtualization edge ( NVE ) device set including at least two NVE devices includes a common Virtual Etensible Local Area Network (VXLAN), Abstract.  Wang does not teach on SA routes being advertised after receiving the multicast traffic and performing an election based on those received SA advertisements as detailed in the Independent Claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454       

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454